Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is subjective as to how small something must be in order to be considered “minute”.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 20210292541) in view of Kumaraswamy et al. (US 20200332094), both cited by the examiner.

The reference discloses a polyolefin resin powder for three dimensional printing having a circularity of greater than 0.95 and having a volume average particle size of 10-150 microns (abstract) having a particle size distribution of 1.2 or less (paragraph 72).  The polyolefin may be polypropylene homopolymer or block polypropylene (paragraph 25). Note paragraph 131-132 for the process of claim 9.
The primary reference does not disclose any melt flow rates or melting points. 
The secondary reference discloses a polyolefin composition for 3D printing in which the melt flow rate of the polypropylene polyolefin is 4g/10 min and wherein the melting point of the polypropylene is 160 degrees centigrade. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use polypropylene with a melting point and melt flow rate as in the secondary reference motivated by the need to choose a specific polypropylene for use as the polypropylene in the primary reference process and by the disclosure of the secondary reference of polypropylene properties workable for use in a 3D printing process in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 20180023219) In view of Kumaraswamy et al. (US 20200332094), cited and for the reasons set out above, both cited by the examiner.
The primary reference discloses a resin powder having a Dv/Dn of 1.30 in document claim 3, a circularity of 0.98 at paragraph 48 and use of polypropylene with a melting point of 180 degrees centigrade at paragraph 152 and a volume average particle size of 10-200 microns at paragraph 87. Regarding claim 5, note melting points of 100 degrees or higher at document claim 6.Regarding claim 9, note paragraph 115-116 where the material is deposited in layers and wherein resin particles are attached to each other. 
The primary reference discloses no melt mass flow rates. However it would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use a melt flow rate as in the secondary reference motivated by the need to choose a specific flow rate  for use in the primary reference process and by the disclosure of the secondary reference of flow rates workable for use in a 3D printing process in the expectation of adequate results absent any showing of surprising or unexpected results.

Branham  et al. ( US 20210205850), cited of interest discloses that smaller particles are sometimes adhered to the surface of larger particles of 3D materials. However, the reference does not disclose that the smaller particles necessarily adhere to larger particles in 3D materials and furthermore the claims (as well as the prior art relied upon) disclose narrow particle size distributions and hence teaches away from the presence of smaller particles.

Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
9-7-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765